Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/29/2022, with respect to the previous objection to the drawings and the specification have been fully considered and are persuasive.  Applicant has canceled claim 3 to obviate the issues.  Examiner further notes that no further amendments to the drawings or specification were required, as Examiner did not enter the previously submitted replacement drawings and specification dated 4/20/2022.  The previous objection to the drawings and specification have been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/29/2022, with respect to the previous objection to claims 3 & 6 have been fully considered and are persuasive.  Applicant has canceled claim 3, and amended claim 6 to obviate the issues.  The previous objections to claims 3 & 6 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/29/2022, with respect to the previous 103 rejection of claim 1 under modified Farano have been fully considered and are persuasive.  Applicant appears to have amended the limitations of claim 2 into claim 1 to comply with the previously indicated allowable subject matter.  The previous 103 rejection of claim 1 under modified Farano has been withdrawn. 

The application is considered to be placed in condition for allowance.  

Examiner’s Comment
To clarify regarding Applicant’s submission dated 7/29/2022, Examiner is entering the claim set, but not the replacement drawings and specification.  Examiner had not entered the previous set of replacement drawings and specification of 4/20/2022, such that further corrections are not required.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendment to the claims
For Claim 1:
on line 8, indent the clause over so as to align with the other clauses of claim 1
on line 11, replace the semi-colon with a comma

Allowed claims
Claims 1, 4-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed laundry treating appliance, and more particularly the bulk dispenser features (e.g. shaft, dispenser assembly, screw conveyor. etc.).  Examiner considers the closest prior art of record to be Farano et al. (US 20070062564, “Farano”) in view of Dunsbergen et al. (US 6301734, “Dunsbergen”), or in the alternative, in view of Davis (US 3724242).
Farano teaches a dispensing device (see Figures 1, 3-5, container 12, screw 26, transmission gear wheel 34, valve part 48, diaphragm 52, orifices 54, butterfly shutter 56, shaped parts 56c.  refer to shaft of screw 26.  [0017], [0021]).  Examiner had modified Farano with teachings by Dunsbergen and Davis regarding applying Farano’s dispensing device to the top of an agitator centerpost of a laundry treating appliance (see final office action dated 5/2/2022).  Modified Farano however, does not appear to teach the shaped parts 56c as having raised portions which are received in orifices 54, now required of claim 1.    
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 4-10 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718